Citation Nr: 1750755	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for basal cell and squamous cell carcinoma, right leg.

2.  Entitlement to an initial rating in excess of 10 percent for right ankle dorsiflexor weakness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1952 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Board remanded the appeal for additional development.

Since the issuance of the most recent Supplemental Statement of the Case (SSOC) in July 2017, the Veteran and his representative submitted additional argument (July 2017 and October 2017 statements) and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right leg basal cell carcinoma and resulting excisional scar do not affect an area exceeding 6 square inches, and the scar is not painful or unstable.

2.  The Veteran's right ankle dorsiflexor weakness has been manifested by some loss of deep fascia and chronic ankle weakness, most nearly approximating a moderately severe disability of Muscle Group XII.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right leg basal cell carcinoma are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7818, 7819 (2017).
2.  The criteria for an initial 20 percent rating, but no higher, for right ankle dorsiflexor weakness are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.73, Diagnostic Code 5312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Right Leg Basal Cell Carcinoma

In his January 2011 Notice of Disagreement, the Veteran asserts that a higher rating is warranted for his right leg basal cell carcinoma because of scarring and the fact that his surgeon said it is likely to recur.

The Veteran has been rated for his right leg basal cell carcinoma and resulting excisional scar under Diagnostic Code (DC) 7818 for malignant skin neoplasms.  

Under either DC 7818, the disability is to be rated according to disfigurement of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7803, 7804, or 7805); or impairment of function.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008, and because the Veteran's claim was received in October 2009, only the amended regulations are applicable to his claim.

As relevant to the instant claim, under DC 7801, a 10 percent rating is assigned for a scar not on the head, face, or neck, that is deep (associated with underlying soft tissue damage) and nonlinear exceeding 6 square inches (39 sq. cm.) in area; a 20 percent rating is awarded if the area or areas exceed 12 square inches (77 sq. cm.); a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm.).  Under DC 7802, if a scar on other than the head, face, or neck is superficial (not associated with soft tissue damage) and nonlinear, a maximum 10 percent rating is assigned if affecting an area or areas of 144 square inches (929 sq. cm.) or greater.

Under DC 7804, a scar will be assigned a 10 percent rating if there are one or two scars that are painful or unstable; a 20 percent rating if there are three or four scars that are painful or unstable; and a 30 percent rating if there are five or more scars that are painful or unstable.  38 C.F.R. § 4.118.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804 when applicable. 

DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered.  38 C.F.R. § 4.118, DC 7805.  In this regard, medical evidence of record suggests possible application of orthopedic, muscular, and neurological codes.  As further discussed below, the right ankle dorsiflexor weakness that is associated with the right leg basal cell carcinoma accounts for such codes.

The medical evidence for consideration here includes private treatment records and a VA skin examination from October 2010.  As further discussed below, the Veteran was also afforded an April 2015 VA examination that addressed muscle injury related to the right leg basal cell carcinoma with additional opinions in May 2015 and June 2016.

A private treatment record from November 2009 shows that the Veteran underwent an operation of the right lower leg involving the excision of 2 cm x 1 cm specimen.  A subsequent November 2009 pathology report shows that there was an excisional biopsy of a right leg skin lesion and that there was complete excision of basal cell carcinoma.  A subsequent November 2009 follow-up letter from the Veteran's surgeon shows that the Veteran did well after basal cell excision, that the incision was healing well, and that the Veteran had no concerns at that time.  

At the October 2010 VA examination, the examiner noted the 2009 basal cell carcinoma excision but indicated that the surgical scar was on the left leg, instead of the right leg.  The examiner also made the following notes regarding such scar: anterior mid lower leg, horizontal, 9 cm x 1 mm linear, smooth, flush with skin, flesh tone, no underlying damage to tissue or muscle, no adhesions with leg or skin movement, scar is well-healed and now very superficial, some mild edema throughout lower leg not seen on adjacent limb, and non-painful to palpation.  Further physical examination results of the scar from the excised basal cell carcinoma included:  maximum width of 1 cm, maximum length of 7 cm, scar is not painful, has no signs of skin breakdown, superficial, no inflammation, no edema, no keloid formation, and has no other disabling effects.  This examination reports continues to describe another scar from a 2010 excision of squamous cell carcinoma of the left leg, but the treatment records available in the claims file do not show any such excision or diagnosis of squamous cell carcinoma.  

Given the available evidence, the Board finds that an initial compensable rating for right leg basal cell carcinoma is not warranted at any time.  Because the October 2010 VA examination indicates that the relevant scar is superficial and linear, DC is 7805 is the applicable code, which indicates that any disabling effects not considered under DCs 7800-04 should be evaluated under an appropriate DC.  In this regard, the Board finds that the appropriate DC in this case is discussed below under right ankle dorsiflexor weakness.

However, the Board considered other related DCs in order to ensure that the Veteran would be awarded the maximum benefit available for his right leg basal cell carcinoma and scar.  Applying the criteria of DC 7802, the maximum area affected is only 9 sq. cm. based on the maximum scar measurements available in the October 2010 VA examination report, which is much less than the 144 sq. cm. required for the minimum compensable rating for scars that are superficial and nonlinear; in any case, the Veteran's scar at issue is superficial and linear.  Even under the rating criteria of DC 7801, the relevant area is also much less than the 39 sq. cm. designated for a 10 percent rating for deep and nonlinear scars.

The Board acknowledges the confusion between the examined legs in the VA examination reports and attempts to clarify this confusion as further discussed below.  However, given the poor health of the Veteran, scheduling him for more examinations would prove futile.  Moreover, the Veteran stated that he believes the Board has enough records to reach a final determination.  Significantly, neither medical evidence nor lay statements indicate the presence of pain or instability related to the right leg basal cell carcinoma scar, making DC 7804 for unstable or painful scars inapplicable here.  The Board notes that the current regulations do not include a DC 7803.  Furthermore, the record does not show that the basal cell carcinoma has recurred.

In sum, the Board must conclude that the preponderance of the evidence is against the right leg basal cell carcinoma increased rating claim, and accordingly, the benefit-of-the-doubt doctrine is not applicable.  Therefore, despite the Veteran's assertions otherwise, the available evidence does not show that a compensable initial rating is warranted for the service-connected right leg basal cell carcinoma, to include the subsequent excisional scar.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Right Ankle Dorsiflexor Weakness

Relevant to the above-discussed right leg basal cell carcinoma issue and his contention that a higher rating is warranted, the RO granted service connection for right ankle dorsiflexor weakness with a 10 percent rating under DC 5312, effective April 23, 2015.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R.§§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under DCs 5301-5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe according to the following criteria:

(3) Moderately severe disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d).

The muscles in Muscle Group XII affect the foot and leg functions of dorsiflexion, extension of the toes, stabilization of the arch, and the anterior muscles of the leg including the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.  38 C.F.R. § 4.73, DC 5312.  Under DC 5312, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

The RO determined that service connection was warranted for right ankle dorsiflexor weakness based on a June 2016 VA opinion stating that such weakness is secondary to the right leg basal cell carcinoma removal.  As such, the Board finds that DC 5312 is the appropriate code for analyzing the Veteran's claims in the instant appeal, as it assesses dorsiflexion of the foot and leg.

The medical evidence for consideration includes a VA examination from April 2015 with addendum opinions from May 2015 and June 2016.

At the April 2015 VA examination, the examiner noted that the Veteran had left ankle dorsiflexor weakness, instead of right ankle weakness.  However, in the May 2015 addendum opinion, the examiner clarified that the right lower extremity was the one affected and not the left one.  As discussed above, the Board sought clarification examinations, but the Veteran was not able to attend any such examinations due to his poor health.
The April 2015 examination report includes the following relevant findings: some loss of deep fascia; some impairment of muscle tonus; mild impairment of function of ankle dorsiflexors-eversors; consistent weakness of the relevant muscle group; consistent fatigue-pain of the relevant muscle group; normal muscle strength; no muscle atrophy; occasional use of a cane; difficulty ambulating long distances and performing repetitive activities; chronic pain and weakness of ankle dorsiflexors-eversors; and no objective or subjective evidence of concurrent lumbar radiculopathies or peripheral polyneuropathy.  As noted above, the June 2016 addendum opinion linked such weakness to the right leg basal cell carcinoma removal.

Regarding the service-connected muscular impairment, the Board finds that a 20 percent rating, but no higher, under DC 5312 is warranted for the Veteran's moderately severe muscular impairment of Muscle Group XII resulting from his right leg carcinoma excision.  38 C.F.R. §§ 4.56, 4.73; DC 5312.  In this regard, the April 2015 examiner reported that the chronic ankle weakness, later clarified to be present in the right ankle, involved some loss of deep fascia, consistent weakness and consistent fatigue-pain of the relevant muscle group.

However, tests of strength of the right leg did not show ragged, depressed, or adherent scars indicating wide damage to the muscle group; soft, flabby muscles in the scar area; severe impairment of function (only mild impairment was reported); or any of the indicators of severe impairment listed in 38 C.F.R. § 4.56(d).  Moreover, the available lay statements and treatment records do not indicate otherwise.  Consequently, after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability of Muscle Group XII is moderately severe, but not severe, and thus, a rating of 20 percent, but no higher, is warranted.

The Board has considered whether staged ratings are appropriate here; however, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period with regard to the claims in the instant appeal.  Therefore, staged ratings are not warranted.


ORDER

An initial compensable rating for right leg basal cell carcinoma and excision scar is denied.

An initial 20 percent rating, but no higher, for right ankle dorsiflexor weakness is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


